—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Posner, J.), dated January 12, 1999, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
“[A] rear-end collision with a stationary vehicle creates a prima facie case of liability in favor of the operator of the stationary vehicle unless the operator of the moving vehicle can come forward with an adequate, non-negligent explanation for the accident” (Mundo v City of Yonkers, 249 AD2d 522, 523; Miller v Irwin, 243 AD2d 546; Parise v Meltzer, 204 AD2d 295). We agree with the Supreme Court that the deposition testimony of the defendant Robert G. Porazzo demonstrated an adequate, non-negligent explanation for the accident, and thus the plaintiffs’ motion for summary judgment was properly denied (see generally, LaFond v City of New York, 245 AD2d 268; Aldrich v Hagan, 243 AD2d 432; Gross v Napoli, 216 AD2d 524; cf., Sheeler v Blade Contr., 262 AD2d 632). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.